ITEMID: 001-67334
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: BIKKIN AND BORTAYCHUK v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mrs Valentina Yevgenyevna Bortaychuk and Dmitriy Stepanovich Bikkin, are Russian nationals who were born in 1950 and 1956 respectively and live in the village of Lavrentiya in the Chukotka Region. The respondent Government were represented by Mr P. A. Laptev, the representative of the Russian Federation at the European Court of Human Rights.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 December 2000 the first applicant, Mrs Bortaychuk, filed an action with the Chukotskiy District Court of the Chukotka Region against a State-run enterprise, her employer, claiming unpaid salary and damages. Several hearings were held in March and April 2002.
On 12 April 2002 the court allowed the applicant's claims in part.
On 21 November 2002 the Chukotka Regional Court quashed the judgment on the applicant's appeal.
On 19 March 2003 the Chukotskiy District Court found for the applicant in part. The applicant did not appeal and the judgment came into force.
On 23 May 1996 the second applicant, Mr Bikkin, an investigator, brought an action with the Chukotskiy District Court against the police, his employer, claiming his monthly salary, allegedly due to him for the period from November 1995 to May 1996, and damages in this respect.
On 5 October 1998 the court allowed the claims in part.
On 26 November 1998 the Chukotka Regional Court quashed the judgment on the applicant's appeal and remitted the case to the first instance.
On 11 February 2000, as a result of a new examination of the case, the district court allowed the applicant's claims in part.
On 30 March 2000 the regional court quashed the judgment on the applicant's appeal and remitted the case to the first instance.
On 27 March 2002 the district court found for the applicant in part. On an unspecified date this judgment was upheld by the appeal court.
On 7 April 1998 the applicant was dismissed. On 10 June 1998 he filed an action with the Chukotskiy District Court against the police claiming reinstatement in his post of investigator and damages. According to the applicant, the case file was lost when being sent from the Chukotka Regional Court, which considered the applicant's complaint, to the district court.
On 19 May 2000 the district court received the applicant's new action, which was identical to the first one.
On 19 December 2002 the district court found for the applicant and ordered his reinstatement.
On 20 February 2003 the regional court quashed the judgment on the defendant's appeal and remitted the case to the first instance.
On 2 June 2003 the case was transferred for examination to the Anadyr Town Court of the Chukotka Region.
As of 20 November 2003 the proceedings in the case were still pending.
Under the Code of Criminal Procedure of 1960 as well as the Code of Criminal Procedure of 2001 (Article 38), which came into force on 1 July 2002, the police investigator is responsible for the institution of criminal proceedings and investigation of crimes, and takes decisions during the investigation phase.
